1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DOUGLAS J. STEVENSON,                             )   Case No.: 1:16-cv-01831- AWI-JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING THE CLERK OF COURT
                                                       )   TO CLOSE THIS ACTION AS TO
13          v.                                         )   DEFENDANT “K. HOLLAND” AND
                                                       )   DIRECTING THE CLERK TO UPDATE THE
14   K. HOLLAND, et al.,                               )   DOCKET
                                                       )
15                  Defendants.                        )   (Doc. 32)
                                                       )
16
17          On March 8, 2018, Plaintiff notified the Court of his intent to proceed on claims previously

18   found cognizable in the First Amended Complaint. (Doc. 32) Plaintiff also indicated he was dismissing

19   the remaining claim against Holland without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of

20   Civl Procedure, and requested only the “remaining named defendants answer the First Amended

21   Complaint.” (Id. at 2)

22          Pursuant to Rule 41(a)(1)(A), “the plaintiff may dismiss an action without a court order by

23   filing . . . a notice of dismissal before the opposing party serves either an answer or a motion for

24   summary judgment.” Because the defendants had not filed an answer or summary judgment, the claim

25   against Holland was automatically terminated. Id.

26   ///

27   ///

28   ///
1           Based upon Plaintiff’s Rule 41 notice of dismissal, the Clerk of Court is DIRECTED to close

2    this action only as to Defendant “K. Holland,” and update the docket.

3
4    IT IS SO ORDERED.

5       Dated:    September 24, 2019                         /s/ Jennifer L. Thurston
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
